321 S.W.3d 447 (2010)
Glenn WETZLER, Appellant,
v.
BARNES-JEWISH HOSPITAL, et al., Respondents.
No. ED 94034.
Missouri Court of Appeals, Eastern District, Division One.
August 17, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 15, 2010.
Application for Transfer Denied October 26, 2010.
Burton Newman, David Perney, David Wm. Horan, St. Louis, MO, for Appellant.
Patrick Lysaught, Kansas City, MO, Murray S. Levin, Philadelphia, PA, Mary Anne Mellow, Andrew D. Ryan, St. Louis, MO, for Respondent, Metronics and Regeneration Tech.
Kenneth W. Bean, Chellie Butel, St. Louis, MO, for Respondent, Barnes Jewish Hospital.
Lisa A. Pake, St. Louis, MO, for Respondent, The Washington University.
Before ROY L. RICHTER, C.J., KENNETH M. ROMINES, J., and JAMES R. HARTENBACH, J.

ORDER
PER CURIAM.
Glenn Wetzler ("Wetzler") appeals the trial court's decision granting Regeneration Technologies, Inc. ("RTI"), Medtronic, Inc. ("Medtronic"), and Barnes Jewish Hospital's ("collectively Respondents") Motion for Summary Judgment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).